Petitioner has submitted a Petition for Appropriate Extraordinary Relief. He avers that on April 4, 1969, a general court-martial convened in Vietnam convicted him of several offenses and sentenced him to a bad conduct discharge, confinement at hard labor for eight years, total forfeitures and reduction to Private E-l. At the time of submitting his Petition, petitioner was confined at the Naval Disciplinary Command, Portsmouth, New Hampshire, despite failure of the convening authority to take any action upon his sentence pursuant to Article 60, Uniform Code of Military Justice, 10 USC § 860.
In its response to our Order to Show Cause, respondent advises that the convening authority has disapproved the findings and the sentence and has ordered the charges dismissed; that on February 9, 1970, petitioner was restored to duty and transferred to Marine Corps Base, Quantico. Neither petitioner nor his defense counsel challenge the facts set out in the Response.
Accordingly, it appearing that the issue presented is moot, it is, by the Court, this 26th day of February, 1970,
ORDERED:
That said Petition be, and the same is, hereby dismissed.